Exhibit 10.2

 

LOGO [g80754snap1.jpg]

                      Driven by science. Focused on life.

August 3, 2015

DELIVERED VIA EMAIL

Jennifer J. Rhodes

c/o Medivation, Inc.

525 Market Street, 3600

San Francisco, California 94105

 

Re: Separation Agreement

Dear Jennifer:

This letter sets forth the terms of the separation agreement (the “Agreement”)
between you and Medivation, Inc. (the “Company”) regarding your employment
transition.

1. Separation Date; Final Pay. As discussed, your last day of employment and
your employment termination date will be August 31, 2015 (the “Separation
Date”). On the Separation Date or within the timing required by law, the Company
shall pay you all accrued salary earned by you through the Separation Date, less
standard payroll deductions and withholdings. You are entitled to this payment
by law and will receive it regardless of whether or not you sign this Agreement.
As you know, due to your level in the Company, you did not accrue vacation or
other Paid Time Off (“PTO”) and instead were permitted to take time off, with
pay, within your discretion; thus, no payment for accrued or unused vacation or
PTO is owed or will be provided.

2. Severance Benefits. If: (i) you sign, date and return this Agreement to the
Company, and you do not subsequently revoke it; (ii) you comply with all of your
obligations to the Company as set forth herein; and (iii) on or within 21 days
after the Separation Date, you sign, return, and do not revoke the Separation
Date Release set forth as Exhibit A hereto (the “Separation Date Release”); then
the Company will provide you with the following severance benefits (the
“Severance Benefits”):

(a) Severance Payment. Subject to standard payroll deductions and withholdings,
the Company will pay you a single lump sum severance amount equal to the sum of:
(i) twelve (12) months of your Base Salary; and (ii) $150,750.00 (which is equal
to a pro-rata share of your 2015 target bonus), (collectively, the “Severance
Amount”). Such lump sum payment shall be made in the first payroll cycle
following the Effective Date of the Separation Date Release (as set forth
therein).

(b) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date. Later, you may be
able to convert to an individual policy

525 Market Street, 36th Floor San Francisco, CA 94105 (415) 543-3470 Fax
(415) 543-3411 www.medivation.com

 

1



--------------------------------------------------------------------------------

through the provider of the Company’s health insurance, if you wish. You will be
provided with a separate notice describing your rights and obligations under
COBRA laws on or after the Separation Date. As an additional Severance Benefit,
if you timely elect continued group health insurance coverage under COBRA, the
Company will reimburse your COBRA premium payments sufficient to continue your
group coverage at its current level including costs of dependent coverage, if
applicable, through the earlier of either of the following provided that you
remain eligible for COBRA coverage (such applicable time period, the “COBRA
Payment Period”): (i) August 31, 2016; or (ii) the date that you become eligible
for group health insurance coverage through a new employer. You must promptly
notify Maya Thaw in writing if you become eligible for group health insurance
coverage through a new employer prior to August 31, 2016. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA payments without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall provide you with taxable monthly payments in an amount
equal to the premium amount for the first month of your COBRA coverage, and such
monthly installments shall be made through the remainder of the COBRA Payment
Period.

(c) Career Outplacement Assistance: The Company shall provide you outplacement
assistance benefits, as determined to be available by the Company. You may begin
utilizing such benefits upon execution of this Agreement.

(d) Earlier Termination of Severance Benefits. As a condition of your receipt of
the Severance Benefits, you must continue to comply with your continuing
obligations to the Company, including but not limited to your full continued
compliance with this Agreement. For example, in the event of any material breach
of this Agreement, the Company’s obligation to provide the Severance Benefits
immediately shall terminate and you will receive no further Severance Benefits.

(e) Section 409A Compliance. It is intended that the Severance Payments be
exempt from Section 409A of the Internal Revenue Code under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1 (b)(9)(iii) and will be implemented and
construed in accordance therewith to the greatest extent permitted under
applicable law.

3. Consulting Period. You and the Company have agreed that the Company will
retain you as a consultant under the terms specified below. The consulting
relationship commences on the Separation Date and continues through December 31,
2015 (the “Consulting Period”). Your agreement to provide consulting services is
in consideration of the benefits to be provided to you under this Agreement.
There is no separate compensation specifically attributable to your consulting
services.

(a) Consulting Services. During the Consulting Period, you will use your best
efforts to provide consulting services, as may be requested by the Company, in
the areas of your experience and expertise, including but not limited to your
expertise in legal and compliance matters (the “Consulting Services”). You will
report to the Company’s General Counsel. You agree to exercise the highest
degree of professionalism and utilize your expertise and creative talents in
performing these services. You have agreed to make yourself available to provide
the Consulting Services for up to 40, 30, 20 and 10 hours, respectively, during
the months of September, October, November and December. During the Consulting
Period, you shall abide by the Company’s applicable policies and procedures.



--------------------------------------------------------------------------------

(b) Equity Awards. Since your service as an employee and a consultant will be
continuous, your termination of employment will not constitute a termination of
service for purposes of the Company’s Amended and Restated 2004 Equity Incentive
Award Plan (the “Plan”). Thus, vesting of your outstanding stock options and
other equity awards (including but not limited to Restricted Stock Unit awards)
(the “Equity Awards”) will not cease as of the Separation Date and will continue
for the duration of the Consulting Period. Your Equity Awards shall continue to
be governed by the Plan and all applicable grant notices and agreements.

(c) Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.

(d) Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.

(e) Proprietary Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company. As set forth in your Proprietary Information and
Inventions Agreement with the Company, and subject to the limitations set forth
herein, you hereby assign to the Company all right, title, and interest in all
inventions, techniques, processes, materials, and other intellectual property
developed in the course of performing the Consulting Services. You further
acknowledge and reaffirm your continuing obligations, both during the Consulting
Period and thereafter (as applicable), under the Proprietary Information and
Inventions Agreement entered into between you and the Company, a copy of which
is attached hereto as Exhibit A and incorporated herein by reference.

(f) Other Work Activities. Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company. The Company will make arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not unreasonably interfere with other activities in which
you may engage. In order to protect the trade secrets and



--------------------------------------------------------------------------------

confidential and proprietary information of the Company, you agree that, during
the Consulting Period, you will notify the Company, in writing, before you
obtain employment with, or perform competitive work for, any business entity
that is competitive with the Company, or engage in any other work activity, or
preparation for work activity, competitive with the Company.

(g) Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may immediately terminate the Consulting Period at any
time, for any reason, upon written notice to you. In the event the Consulting
Period terminates prior to December 31, 2015 for any reason, then the vesting of
your Equity Awards shall be determined as if you continued to provide Consulting
Services through December 31, 2015.

4. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, or benefits on or after the
Separation Date, with the exception of any vested benefits you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account). By way of example, you acknowledge that except as provided herein, you
have not earned and are not owed any bonus or incentive compensation for 2015
(or any other time period), sales commissions or equity. You acknowledge and
agree that this is an individual agreement with the Company for Severance
Benefits and therefore you shall not receive any benefits pursuant to Section 5
of the Medivation, Inc. 2015 Employee Severance Plan.

5. Expense Reimbursement. You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for such expenses pursuant to its regular business practice and policies.

6. Return of Company Property. You agree to return to the Company, within five
(5) business days after the Separation Date, all Company documents (and all
copies thereof) and other property of the Company in your possession or control,
including, but not limited to, Company files, notes, correspondence, memoranda,
notebooks, drawings, records, reports, lists, compilations of data, proposals,
agreements, drafts, minutes, studies, plans, forecasts, purchase orders,
financial and operational information, product and training information,
research and development information, clinical trial information, sales and
marketing information, personnel and compensation information, vendor
information, promotional literature and instructions, product specifications and
manufacturing information, computer-recorded information, electronic information
(including e-mail and correspondence), other tangible property and equipment
(including, but not limited to, computer equipment, PDAs, facsimile machines,
and cellular telephones), credit cards, entry cards, identification badges and
keys; and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information within this timing. In addition, if you have
used any personally owned computer, server, e-mail system, mobile phone, or
portable electronic device (e.g., BlackBerry), (collectively, “Personal
Systems”) to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, then



--------------------------------------------------------------------------------

within five (5) business days after the Separation Date, you will provide the
Company with a computer-useable copy of all such information and then
permanently delete and expunge all such Company confidential or proprietary
information from such Personal Systems without retaining any copy or
reproduction in any form. You agree to provide the Company access to your
Personal Systems, as requested, for the purpose of verifying that the required
copying and/or deletion is completed. Your timely compliance with the provisions
of this Section 6 is a condition of your receipt of the Severance Benefits
hereunder.

7. Proprietary Information Obligations. You hereby acknowledge your continuing
obligations with respect to protection of the Company’s confidential and
proprietary information pursuant to your confidentiality agreement with the
Company.

8. Nondisparagement. You agree not to disparage or subvert, verbally or in
writing, the Company, its collaboration partners, and its and their current and
former officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided, however, that both you and the
Company must respond accurately and truthfully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation.

9. No Voluntary Adverse Action; and Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided, however, that you must respond accurately and
truthfully to any question, inquiry or request for information when required by
legal process (e.g., a valid subpoena or other similar compulsion of law) or as
part of a government investigation. In addition, you agree to cooperate fully
with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters arising from events, acts, or failures to act that
occurred during the period of your employment by the Company. Such cooperation
includes, without limitation, making yourself available to the Company upon
reasonable notice, without subpoena, to provide complete, truthful and accurate
information in witness interviews, depositions, and trial testimony. Subject to
the terms of the indemnity agreement between you and the Company, the Company
generally will reimburse you for reasonable out-of-pocket expenses you incur in
connection with any such cooperation (excluding forgone wages, salary, or other
compensation) and will make reasonable efforts to accommodate your scheduling
needs. In addition, you agree to execute all documents (if any) necessary to
carry out the terms of this Agreement.

10. Nonsolicitation of Employees, Contractors or Consultants. You agree, for one
(1) year after the Separation Date, not to solicit, induce, or attempt to
solicit or induce, any employees, independent contractors or consultants of the
Company to reduce or terminate his, her or its employment or other relationship
with the Company.



--------------------------------------------------------------------------------

11. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

12. Release of Claims.

(a) General Release. In exchange for the Severance Benefits under this
Agreement, and except as otherwise set forth in this Agreement, you hereby
generally and completely release the Company, its parent and subsidiary
entities, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively, the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the federal Family and
Medical Leave Act (as amended) (“FMLA”), the California Family Rights Act (as
amended), the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i)) any rights or
claims for indemnification you may have pursuant your indemnification agreement
with the Company; the charter, bylaws, or operating agreements of the Company;
or under applicable law; (ii) any rights or claims which are not waivable as a
matter of law; and (iii) any claims for breach of this Agreement. In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and release you have given in this Agreement is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have



--------------------------------------------------------------------------------

been advised, as required by the ADEA, that: (i) your waiver and release does
not apply to any rights or claims that arise after the date you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it sooner); (iv) you have seven (7) days following the date
you sign this Agreement to revoke this Agreement (in a written revocation
delivered to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
you sign this Agreement provided that you do not revoke it (the “Effective
Date”).

(e) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

13. Job Reference Inquiries. The Company agrees to respond to job reference
inquiries consistent with its standard practice by providing your job title,
dates of employment, and salary amount (if you authorize disclosure of your
salary amount in advance). You agree to direct prospective employers to the
Company’s Human Resources department for such references.

14. Representations. You hereby represent and warrant that (a) you have been
paid all compensation owed and for all time worked, (b) you have received all
the leave and leave benefits and protections for which you are eligible pursuant
to FMLA, any applicable law or Company policy, and (c) you have not suffered any
on-the-job injury or illness for which you have not already filed a workers’
compensation claim.

15. Arbitration.

(a) Agreement to Arbitrate. To ensure the rapid and economical resolution of
disputes that may arise under this Agreement, you and the Company both agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment from the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in San Francisco, California by JAMS, Inc.
(“JAMS”) or its successors. Both you and the Company acknowledge that by
agreeing to this arbitration procedure, you each waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.



--------------------------------------------------------------------------------

(b) Governing Rules.

(i) Any such arbitration proceeding will be governed by JAMS’ then applicable
rules and procedures for employment disputes, which can be found at
www.jamsadr.com/rules-employment-arbitration/, and which will be provided to you
upon request.

(ii) In any such proceeding, the Arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.

(iii) You and the Company each shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law; provided, however, that in
no event shall the Arbitrator be empowered to hear or determine any class or
collective claim of any type. This paragraph shall not apply to an action or
claim brought pursuant to the California Private Attorneys General Act of 2004.

(iv) Nothing in this Agreement is intended to prevent either the Company or
Executive from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration pursuant to applicable law.

(c) Arbitration Fees. The Company shall pay all filing fees in excess of those
which would be required if the dispute were decided in a court of law, and shall
pay the arbitrator’s fees and any other fees or costs unique to arbitration.

16. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a written agreement signed by
both you and a duly authorized officer of the Company. This Agreement will bind
the heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, and their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question shall
be deemed modified so as to be rendered enforceable in a manner consistent with
the intent of the parties, insofar as possible under applicable law. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. Any waiver of a breach of this Agreement, or rights hereunder, shall be
in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement shall be deemed to have been entered into, and
shall be construed and enforced, in accordance with the laws of the State of
California without regard to conflicts of law principles. This Agreement may be
executed in counterparts, each of which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below on the Separation
Date, and return it to me. If you do not sign and return it to the Company
within the aforementioned timeframe, the Company’s offer to enter into this
Agreement and provide the Severance Benefits will expire.

We wish you the best in your future endeavors.

Sincerely,

MEDIVATION, INC.

 

By:  

/s/ Sandy Cooper

 

Sandy Cooper

Senior Vice President, Human Resources

UNDERSTOOD AND AGREED:

 

/s/ Jennifer J. Rhodes

     

8.3.15

Jennifer J. Rhodes       Date      